DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Pending: 
79-105
Withdrawn: 
NONE
Rejected:
79-105
Amended: 
NONE
New: 
79-105
Independent:
79, 93, 99


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 79-105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term "about" in independent claims 79, 93, and 99 is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Is it unclear the scope of said term throughout the instant claims (see also dependent claims 80-92, 94-98, 100-105, the terms “about” and “at least about” have not been clearly defined in the instant specification). For instance, could an amount slightly less than the recited amounts be considered within the scope of the claims, on the grounds that it is at least “about” the recited amount? What amount of leeway should be given to this term?
	Claims dependent on the above rejected claims are likewise rejected under this statute. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 79-105 are rejected under 35 U.S.C. 103 as being unpatentable over Newton (US 5,833,775) in view of Selepack (US 5,976,279) and teaching reference “ASM Handbook Vol 20: Materials Selection and Design” p 383-386.

cl. 79
cl. 80
cl. 81
cl. 82
cl. 83
Newton

Melt comp.
Article composition (“second cold rolled strip”)
Article composition (“second cold rolled strip”)
Article composition (“second cold rolled strip”)
Article composition (“second cold rolled strip”)

Mn
0.45-0.95
≥0.7
≥0.75
≥0.8
0.85-1
0.7-1.3
Mg
1.3-1.95
≥1.5
≥1.51
≥1.52
1.55-2
1.0-1.5
Cu
0.10-0.5
≥0.2
≥0.25
≥0.3
0.3-0.5
0.3-0.6
Fe
0.2-0.7
≥0.28
≥0.30
≥0.32
0.32-0.45
0.3-0.7
Si
0.1-0.5
≥0.1
≥0.15
≥0.3
0.3
-0.5
Other






Process
Process consisting of: 
Form melt into cast strip, casting above recryst. temp
Hot roll to 0.06-0.12 in
Hot mill anneal 725-900F
1st Cold roll to 0.020-0.04 in w reduction <73%
Inneranneal 500-850F
2nd Cold roll 0.009-0.013 in w reduction <73%
Stabilize anneal T≥248F





Cast w nozzle tip 10-25mm

Hot roll w reduction ≥70%
Hot mill anneal 700-900F
Cold roll w reduction <65%

Interanneal 600-900F
Final Cold roll to 0.0096-0.015 in w reduction <65%
**No Stabilize anneal


Table 1: cl. 79-83 vs. Newton
           Basic Process Steps and Parameters (Indep. cl. 79, 93, 99; depend. cl. 80-83, 85-89, 93-97, 100-103)
Newton teaches a method for making an Al-Mn alloy sheet from up to 95% molten scrap from used beverage containers (column 5 lines 8-15), said method comprising steps of: continuous casting a strip typically 12.5-25.4 mm (column 9 lines 47-48) with a nozzle tip (column 9 lines 21-29), hot rolling (column 9 lines 55-56, column 13 line 31) at least 70% reduction (column 9 lines 57-58), hot mill annealing (column 10 lines 5-7, wherein Newton describes conditions consistent with a batch anneal at column 10 lines 12 & 18- i.e. coiling and maintaining time ≥0.5 hr), 1st cold rolling with a total reduction 45-85% (column 10 lines 48-49), interannealing 600-900F (column 10 lines 61-62, column 11 lines 1-4, either continuous or batch), and final cold rolling with a reduction 45-80% (column 11 lines 20-26);

cl. 79
cl. 93
cl. 99
Newton

Melt comp.
(Melt composition same as cl. 79) 
Cast strip comp.
(Melt composition same as cl. 79) 
Cast strip comp.

Mn
0.45-0.95
≥0.7
≥0.7
0.7-1.3
Mg
1.3-1.95
≥1.51
≥1.51
1.0-1.5
Cu
0.10-0.5


0.3-0.6
Fe
0.2-0.7


0.3-0.7
Si
0.1-0.5


-0.5
other




process
Process consisting of steps:
Form melt into cast strip, casting above recryst. temp
Hot roll to 0.06-0.12 in
Hot mill anneal 725-900F

Cold roll to 0.020-0.04 in w reduction <73%
Inneranneal 500-850F
Cold roll  w reduction <73%
Stabilize anneal T≥248F

Process comprising steps:
Continuous casting into strip
Hot roll to 0.06-0.12 in
Hot mill anneal 725-900F
Further gauge red. & thermal treat consists of:
Cold roll to 0.020-0.035 in w reduction <73%
Inneranneal 500-850F
Cold roll  w reduction <73% to thickness 0.009-0.013 in
Stabilize anneal T≥248F

Process consisting of steps:
Continuous casting into strip
Hot roll to 0.06-0.12 in
Hot mill anneal 725-900F


Cold roll to 0.020-0.035 in w reduction <73%
Inneranneal 500-850F
Cold roll  w reduction <73% to thickness 0.009-0.013 in
Stabilize anneal T≥248F

Cast w nozzle tip 10-25mm

Hot roll at 850-1050F to 0.06-0.11 in
Hot mill anneal 700-900F
Cold roll w reduction <65%

Interanneal 600-900F
Final Cold roll to 0.0096-0.015 in w reduction <65%
**No Stabilize anneal

% scrap
of melt
At least part (cl. 79)
≥80%

≥95%
% prime
Article comp.
-
≤15%



Table 2: independent claims 79, 93, 99 vs. Newton
see parameters set forth in Tables 1 & 2 above. The claimed hot rolling and cold rolling thicknesses are met by Newton’s % rolling reduction, together with a starting cast strip of 12.5-25.4 mm. For example, 19mm cast strip hot rolled 90% results in a hot rolled thickness 1.9mm (0.07 inches), cold rolled 60% results in an intermediate cold rolled gauge 0.028 inches, and final cold rolled 60% results in a final gauge 0.0112 inches (which meets the instant thickness limitations). Upon reduction, a strip will necessarily have a smaller gauge. The process of Newton is sequential, no delay between steps is implied. Various claims also mention cooling after hot rolling or annealing, which is held to be inherent in the disclosure of Newton, as Newton teaches a lower temperature process (cold rolling) immediately following annealing or hot rolling at higher temperature (see Table 2).
           Melt composition (cl. 79, 85-89, 93, 99), cast strip/second cold rolled strip composition (cl. 80-83, 93-97, 99-103)
Newton teaches the melt composition comprises (in wt%): 0.7-1.3% Mn, 1.0-1.5% Mg, 0.3-0.6% Cu, 0.3-0.7% Fe, and ≤0.5% Si (column 4 lines 2-6), which overlaps the melt 

cl. 85
cl. 86
cl.87
cl.88
cl.89
Newton

Melt comp.
Melt comp.
Melt comp.
Melt comp.
Melt comp.
Melt comp.
Mn
≥0.50
0.5-0.95
0.5-0.95
0.5-0.8
0.5-0.7
0.7-1.3
Mg
≥1.40
1.25-1.8
1.3-1.95
1.4-1.9
1.4-1.8
1.0-1.5
Cu
≥0.15
0.15-0.4
0.15-0.4
0.15-0.3

0.3-0.6
Fe
≥0.3
0.2-0.7
0.2-0.67
0.2-0.5

0.3-0.7
Si
≥0.15
0.15-0.5
0.15-0.45


-0.5
other







Table 3: cl. 85-89 vs. Newton
composition in instant independent claims 79, 93, 99, as well as dependent claims 85-89. 
Newton teaches the rolling stock composition comprises (in wt%): 0.7-1.3% Mn, 1.0-1.5% Mg, 

cl. 94
cl.95
cl.96
cl. 97
cl. 100
cl. 101
cl. 102
cl. 103
Newton

Second cold 
rolled strip/
cast strip
cast strip
cast strip
cast strip
cast strip
cast strip
cast strip
cast strip
Rolling stock
Mn
≥0.7
≥0.75
≥0.8
0.85-1

≥0.75
≥0.8
0.85-1
0.7-1.3
Mg
≥1.52
≥1.53
≥1.54
1.55-2

≥1.52
≥1.53
1.55-2
1.0-1.5
Cu
≥0.2
≥0.25
≥0.3
0.3-0.5
≥0.2
≥0.25
≥0.3
0.3-0.5
0.38-0.45
Fe
≥0.28
≥0.30
≥0.32
0.32-0.45
≥0.28
≥0.30
≥0.32
0.32-0.45
0.5-0.6
Si
≥0.1
≥0.15
≥0.3
0.3
≥0.1
≥0.15
≥0.3
0.3
-0.5
other










Table 4: cl. 94-97, 100-103 vs. Newton
0.38-0.45% Cu, 0.5-0.6% Fe, ≤0.5% Si (column 4 lines 35-42), which overlaps or is a close approximation of the boundary of the cast strip composition in instant claims 94-97, 100-103 (see Table 4 above for comparison). Concerning the minimum of “about 1.55% Mg” (claims 97, 103), Newton’s teaching of “about 1.5 % Mg” is a close approximation of the claimed minimum of “about 1.55% Mg”, and therefore meets the instant limitation (see also 112(b) rejection above). Concerning the maximum of about 0.45% Fe (cl. 103), the minimum Fe taught by Newton of about 0.5% Fe is held to be a close approximation of “about 0.45% Fe”.
            Stabilize Annealing (indep. cl. 79, 93, 99)
Newton does not teach heating to ≥248°F for stabilize annealing (independent claims 79, 93, 99; dependent claims 29, 33-37, 60, 64-68, 70, 74-78). However, Selepack, also drawn to casting, working, and heat treating aluminum strips for bodystock, teaches that a stabilize anneal of 300-500°F after final cold rolling is effective to improve strength properties (column 3 lines 23-25, column 11 lines 33-35, column 13 lines 39-40), and is held to stabilize/prevent loss of strength properties during long-time exposure (for a definition of “stabilize annealing”, see teaching reference “ASM Handbooks: Vol 20” p 386, under “H Tempers”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to have stabilize annealed as taught by Selepack, after the process of forming can stock taught by Newton, in order to provide the predictable purpose of improving/stabilizing properties. 
            Quenching or quenching and/or N2 purge (cl. 83, 88, 97, 104)
Newton does not mention cooling after intermediate annealing by quenching or quenching and/or N2 purge (cl. 83, 88, 97, 104). However, Selepack mentions quenching is effective for shortening the process time (column 8 lines 46-51), and appears to have no significant impact on mechanical properties (column 20 lines 19-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have quenched after heating of Newton, in order to provide the predictable purpose of shortening the process time (as taught by Selepack).
             % Scrap (cl. 85-88)
Because Newton teaches using up to 95% molten scrap from used beverage containers (column 5 lines 8-15), Newton overlaps the claimed % scrap and % prime in instant claims 85-88. Newton at abstract teaches said Al-Mg-Mn alloy strip is intended for drawn and ironed container bodies (which includes body and end can stock). 
             Annealing with batch or continuous heaters (cl. 88-92)
Concerning claims 89-92, it would have been within the level of one of ordinary skill in the art, given the disclosure of Selepack, to have stabilize annealed with a batch heater or continuous heater, because Selepack teaches any heater can be used for the stabilize anneal (column 9 lines 11-12).
Concerning claims 88, 89, 91, 92, as stated above, Newton teaches interannealing in a batch heater, and Selepack teaches stabilize annealing in a continuous or batch-type manner (column 9 lines 11-12).
             Nozzle tip (cl. 83, 97, 104)
Concerning claims 83, 97, 104, Newton teaches casting with a nozzle tip 10-25 mm (column 9 lines 20-29), as well as overlapping process steps and parameters (see discussion & Tables above).
             Properties  (cl. 89, 90, 92)
Concerning claims 89, 90, 92, which mentions YS, UTS, elongation, and earing, examples 3 and 4 in Table II of Newton teach UTS, YS, elongation, and earing within or a close approximation of the claimed minimums.

             Miscellaneous (cl. 83, 84, 87, 97, 98, 104, 105)
Instant claims 83, 87, 97, 104 mention reducing at a reduction level less than that necessary to realize the full hard condition. Because the prior art of Newton teaches overlapping process steps and parameters applied to an overlapping alloy, then substantially the same potential % reduction would be expected to realize the full hard condition, as presently claimed. 
Claims 84, 98, and 105 mention the % reductions for the 1st cold rolling step <60%, and the 2nd cold rolling step <70%, wherein Newton teaches overlapping % reductions (see Table 1 above).

Response to Amendment
In the response filed on August 9, 2022, applicant canceled claims 28-37, 59-78, submitted new claims 79-105, and submitted various arguments traversing the rejections of record. No new matter has been added.
Applicant’s argument that the instant invention is allowable because there is no motivation to combine Selepack’s stabilize annealing step with the method of Newton, or that Newton teaches away from the claimed stabilize annealing step, has not been found persuasive. As set forth supra, Selepack teaches that a stabilize anneal of 300-500°F after final cold rolling is effective to improve strength properties (column 3 lines 23-25, column 11 lines 33-35, column 13 lines 39-40), and stabilize annealing is held to stabilize/prevent loss of strength properties during long-time exposure (definition of “stabilize annealing”, see teaching reference “ASM Handbooks: Vol 20” p 386, under “H Tempers”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to have stabilize annealed as taught by Selepack, after the process of forming can stock taught by Newton, in order to provide the predictable purpose of stabilizing properties to prevent loss of strength during long-term exposure. Further, it is unclear how the stabilize annealing step (known by the prior art to prevent loss of strength properties) renders the process of Newton inoperable (arguments p 14).
Applicant’s argument that the instant claims are allowable because one of ordinary skill in the art would not have been motivated to add an additional step of stabilizing annealing the final cold rolled sheet to the method of Newton because Newton et al.’s method achieves the same properties without the additional stabilizing annealing step (argument p 16) has not been found persuasive. As stated above, the motivation to have applied stabilize annealing as taught by Selepack, to the process of forming can stock taught by Newton, is to provide the predictable purpose of stabilizing properties to stabilize and prevent loss of strength during long-term exposure.
In response to applicant's argument that Selepak teaches additional steps excluded by the instant “consisting of” transitional phrase, or that Selepak is drawn to processing an alloy with lower Mg (arguments p 16-17), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Selepak is the secondary reference, combined with primary reference of Newton, wherein Selepak teaches the predictable purpose of a final step of stabilize annealing (see rejections above).
Applicant’s argument that the instant claims are allowable because Newton does not teach or suggest a rolled strip with at least 1.51% Mg, 1.52% Mg, 1.55% Mg etc. has not been found persuasive. Concerning said minimums, Newton’s teaching of “about 1.5 % Mg” is a close approximation of the claimed minimum of “about 1.55% Mg”, and therefore Newton at least suggests a composition in accord with the instant limitation (see also 112(b) rejection above). 
Applicant’s argument that the instant claims are allowable because Newton teaches cold rolling in two steps rather than three is inferior (arguments p 17, 18) for alloys having a magnesium content higher than 1.5wt%, and therefore teaches away from the instant invention, has not been found persuasive.
Though the examiner acknowledges that a teaching away can be sufficient to overcome a prima facie case of obviousness in some cases (In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)) ("A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant”). But see In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (“[M]ere disclosure of alternative designs does not teach away.”); Gurley, supra. (“Although a reference that teaches away is a significant factor to be considered in determining unobviousness, the nature of the teaching is highly relevant, and must be weighted in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."). Additionally, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” Fulton, supra.

In the instant case, Newton teaches performing cold rolling in two stages produces excellent properties as applied to an Al alloy with ≤about 1.5% Mg (which is held to be a close approximation of the claimed minimum of about 1.55% Mg). This embodiment of Newton meets the instant claim limitations. Applicant has not overcome the prima facie case of obviousness in view of the teachings of the prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE WYSZOMIERSKI/             Primary Examiner, Art Unit 1733                                                                                                                                                                                                                                                                                                                                                                                                   

/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        11/18/2022